445 F.2d 635
77 L.R.R.M. (BNA) 2800, 65 Lab.Cas.  P 11,857
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DOBBS HOUSES, INC., Respondent.
No. 20919.
United States Court of Appeals, Sixth Circuit.
June 30, 1971.

Marjorie S. Gofreed, Atty., National Labor Relations Board, Washington, D.C., for petitioner; Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Eugene B. Granof, Atty., National Labor Relations Board, Washington, D.C., on brief.
Richard A. Brackhahn, Memphis, Tenn., for respondent; Bowling, Brackhahn, Miller & Jackson, Paul O. Miller, III, Memphis, Tenn., on brief.
Before PHILLIPS, Chief Judge, and EDWARDS and CELEBREZZE, Circuit judges.

ORDER

1
The Board petitions for enforcement of its bargaining order against the company reported at 181 N.L.R.B. 16.


2
The Unions won a consent election.  The company filed four objections to the election, contending that conduct attributable to the Unions improperly influenced the outcome of the election.  The Regional Director overruled all four objections.  The Unions were certified as bargaining representatives, but the company refused to bargain.  The Board thereupon entered its bargaining order finding that the company violated § 8(a)(5) of the Act by refusing to bargain with the certified representatives of its employees.


3
Reference is made to the decision of the Board for a more complete recitation of facts.


4
Upon consideration of the briefs, oral arguments and the entire record, it is ordered that enforcement of the order of the Board is granted.